t c memo united_states tax_court jose r pena petitioner v commissioner of internal revenue respondent docket no filed date jose r pena pro_se michael e d’anello and r jeffrey knight for respondent memorandum opinion nega judge this matter is before the court on respondent’s motion for summary_judgment under rule all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years in issue in a notice_of_deficiency respondent determined that petitioner had underreported his business income and overstated his business_expenses resulting in deficiencies in income_tax of dollar_figure and dollar_figure for tax_year sec_2012 and sec_2013 years in issue respectively the notice also determined that petitioner is liable for sec_6663 fraud penalties of dollar_figure and dollar_figure for the years in issue the issues for our consideration are whether petitioner underreported his income and overstated his business_expenses for the years in issue and whether he is liable for the sec_6663 fraud penalties for those years background on date respondent sent petitioner a notice_of_deficiency for the years in issue petitioner timely filed a petition with this court on date requesting redetermination of the deficiencies and fraud penalties petitioner resided in massachusetts when his petition was filed on date respondent filed an answer to the petition which contained affirmative allegations of fact in support of respondent’s determinations of the deficiencies and the fraud penalties petitioner did not file a reply to respondent’s answer on date pursuant to rule c respondent moved for an order that the undenied allegations in the answer be deemed admitted by petitioner the court ordered petitioner to file a reply on or before date but he never did so accordingly on date the court granted respondent’s rule c motion and deemed admitted the allegations set forth in paragraph a through ttt of respondent’s answer on date respondent filed a motion for summary_judgment asserting that the case can be decided in respondent’s favor because no genuine issues of material fact are in dispute by order dated date the court ordered petitioner to file a response to the motion for summary_judgment on or before date petitioner has failed to do so respondent’s motion for summary_judgment requests that we sustain the deficiencies and fraud penalties determined in the notice_of_deficiency respondent contends that facts deemed admitted under rule c are sufficient to satisfy his burden_of_proof as to the deficiencies and penalties the deemed admissions under rule c establish the following facts a in and petitioner operated two businesses for which he reported income and expenses on schedules c profit or loss from business b in the first business petitioner provided tax_return preparation and immigration services tax prep and immigration business doing business as j pena associates c in the second business petitioner provided justice of the peace services under his own name d petitioner is a native of el salvador he is a u s citizen and has been in this country for approximately years petitioner frequently travels to el salvador e petitioner has a bachelor’s degree in business administration and accounting from a university in the united_states f petitioner has provided tax_return preparation services for the last years g petitioner used his bank account balance to determine his gross_receipts from his tax prep and immigration business h petitioner took only cash from clients for the services he provided them i when asked why he dealt exclusively in cash petitioner explained that he did so because checks bounce j petitioner did not always deposit the cash he received from clients and would pay himself a salary from the cash that he did not deposit k petitioner timely filed hi sec_2012 and sec_2013 income_tax returns l on hi sec_2012 return petitioner reported dollar_figure in net_income from his tax prep and immigration business and dollar_figure in adjusted_gross_income m petitioner overstated his utilities expense on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 income_tax return n petitioner overstated his taxes and licenses expense on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 income_tax return o petitioner overstated his rent or lease expenses for vehicles machinery and equipment on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 income_tax return p petitioner overstated his rent or lease expenses for other business property on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 income_tax return q petitioner overstated his commissions and fees expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 income_tax return r petitioner overstated his car and truck expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 income_tax return s petitioner overstated his other expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2012 tax_return t petitioner overstated his other expenses on his schedule c for his justice of the peace business by dollar_figure on hi sec_2012 tax_return u on hi sec_2012 return petitioner overstated his utilities expense on his schedule c for his justice of the peace business by dollar_figure v on hi sec_2013 return petitioner reported dollar_figure in net profit from his tax prep and immigration business and dollar_figure in adjusted_gross_income w petitioner overstated his utilities expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return x petitioner overstated his taxes and licenses expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return y petitioner overstated his rent or lease expenses for vehicles machinery and equipment on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return z petitioner overstated his rent or lease expenses for other business property on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return aa petitioner overstated his commissions and fees expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return bb petitioner overstated his car and truck expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return cc petitioner overstated his other expenses on his schedule c for his tax prep and immigration business by dollar_figure on hi sec_2013 income_tax return dd petitioner overstated his other expenses on his schedule c for his justice of the peace business by dollar_figure on hi sec_2013 tax_return ee in and petitioner maintained a business bank account at td bank account number xx-xxx7207 ff in and petitioner maintained a personal bank account a td bank account number xxx-xxx5054 gg in and petitioner maintained a bank account at metro credit_union account number xxxxxxxxxxxx7105 hh in and petitioner maintained inadequate business records for his tax prep and immigration business and his justice of the peace business ii petitioner provided respondent with a report and summary prepared using quicken software which petitioner claimed documented his income and expenses for his tax prep and immigration business however the gross_receipts reported on the report and summary were higher than the amounts reported on petitioner’s schedules c filed with hi sec_2012 and sec_2013 tax returns petitioner could not explain this discrepancy jj petitioner charged clients set amounts for specific tax_return preparation and immigration services kk for tax_return preparation petitioner charged clients dollar_figure to prepare a return with a schedule a itemized_deductions dollar_figure for a return with a filing_status of single dollar_figure for a return with a schedule c and dollar_figure for a return with a joint or head_of_household filing_status ll for immigration petitioner’s services included obtaining work permits residency documents and fingerprints for clients petitioner would electronically pay the cost of the immigration transaction through his bank account and then his clients would reimburse him for the cost of the transaction and pay an additional dollar_figure on top of the transaction’s cost for each service the transaction costs for obtaining work permits residency documents and fingerprints were dollar_figure dollar_figure and dollar_figure respectively mm because petitioner failed to maintain adequate_records respondent’s examiner reconstructed petitioner’s income for his tax prep and immigration business using the unit and volume method nn for the immigration services respondent’s examiner reviewed petitioner’s bank records to see how often he paid the transaction costs for the various services and multiplied that number by the dollar_figure fee petitioner charged per service to arrive at petitioner’s gross_receipts for the immigration services portion of his business for and oo part of the other expenses petitioner reported on his schedule c for and for his tax prep and immigration business included the transaction costs that petitioner paid for the immigration service he provided for which he was later reimbursed by his clients petitioner also included these transaction costs that he paid on behalf of his clients in his gross_receipts for his tax prep and immigration business to remain consistent with how petitioner calculated his gross_receipts and expenses respondent’s examiner allowed these transaction costs as an expense and included them in her gross_receipts calculation pp to calculate petitioner’s gross_receipts from the tax_return preparation portion of his business respondent’s examiner used respondent’s database to determine how often petitioner prepared each type of return the examiner then multiplied the number of each type of return prepared by the amount that petitioner charged for that type of return to determine his gross_receipts from tax_return preparation for and qq after reconstructing petitioner’s income for his tax prep and immigration business respondent’s examiner determined that petitioner had significantly underreported his gross_receipts for each year rr petitioner underreported his gross_receipts from his tax prep and immigration business by dollar_figure for ss petitioner underreported his gross_receipts from his tax prep and immigration business by dollar_figure for tt in petitioner paid approximately dollar_figure to rent a personal apartment he reported dollar_figure in adjusted_gross_income for that same year petitioner did not report enough income on hi sec_2012 return to meet even his basic living_expenses for that year uu among the expenses that petitioner claimed as other expenses on his schedule c for his tax prep and immigration business for were those for clothing laundry credit card payments tolls car washes and parking vv for petitioner claimed the same types of expenses as other expenses on his schedule c for his tax prep and immigration business and also included amounts for gifts auto repairs and a special loan ww petitioner met with his clients in his office and did not travel as part of his business petitioner did not maintain a mileage log as part of his business and cannot reconstruct one xx petitioner cannot deduct as a business_expense on hi sec_2012 and sec_2013 income_tax returns any auto-related expenses such as tolls car washes parking or auto repairs yy petitioner’s business did not require him to wear a uniform which he could not wear elsewhere outside of his business petitioner is not entitled to deduct as a business_expense for or expenses for clothing or laundry zz petitioner’s expenses for credit card payments for and as well as those expenses for gifts and a special loan for were all personal and not deductible on his schedules c for his tax prep and immigration business for those years aaa petitioner conducts his business out of a business condo which he purchased approximately years ago bbb the amounts that petitioner claimed as rent expenses for other business property on his schedules c for his tax prep and immigration business for and were for quarterly condo fees he paid petitioner paid dollar_figure and dollar_figure as quarterly condo fees in and respectively petitioner’s rent expenses for other business property were dollar_figure and dollar_figure in and respectively ccc in and petitioner had a bank account with citibank in his native el salvador petitioner earned dollar_figure in interest on this account in and dollar_figure in petitioner failed to report these amounts on his income_tax returns for and ddd when questioned regarding his foreign bank account petitioner first denied having it but when confronted with the forms that citibank had issued him petitioner claimed that he did not know what the account could be he finally claimed that the account could be related to a house that he had sold in el salvador years ago eee petitioner stated that in and he occasionally had family members assist him in his office and paid them cash for their services fff he stated that he did not issue these family members any forms for the services they provided because to do so would complicate their receipt of welfare benefits ggg petitioner intentionally concealed income by dealing exclusively in cash not depositing all cash receipts and failing to maintain adequate_records that accounted for his cash receipts hhh petitioner intentionally overstated business_expenses by exaggerating the amounts of business_expenses he could actually substantiate and or by deducting personal expenses as business_expenses iii petitioner’s unreported income and overstated expenses are substantial and resulted in large underpayments of tax jjj for the unreported income is dollar_figure and the overstated expenses are dollar_figure kkk for the unreported income is dollar_figure and the overstated expenses are dollar_figure lll the substantial amounts of unreported income and overstated expenses for at least two consecutive years establish a pattern of conduct mmm by dealing exclusively in cash not depositing all cash receipts not maintaining adequate_records of cash receipts overstating business_expenses claiming patently personal expenses as business_expenses and deliberately failing to file required tax forms petitioner engaged in a deliberate pattern of conduct which resulted in the underreporting of his net profits from his businesses on hi sec_2012 and sec_2013 tax returns nnn petitioner intended to mislead respondent ooo petitioner fraudulently and with intent to evade tax filed a false form_1040 u s individual_income_tax_return for the taxable_year that underreported his income by dollar_figure ppp petitioner fraudulently and with intent to evade tax filed a false form_1040 for the taxable_year that underreported his income by dollar_figure qqq all or part of petitioner’s deficiency in income_tax for the taxable_year is due to fraud with intent to evade tax rrr if it is found that all or part of petitioner’s deficiency in income_tax for the taxable_year is not due to fraud with intent to evade tax then respondent alleges that the deficiency is due to negligence or disregard of rules and regulations and or a substantial_understatement_of_income_tax and petitioner is liable for a penalty under sec_6662 sss all or part of petitioner’s deficiency in income_tax for the taxable_year is due to fraud with intent to evade tax ttt if it is found that all or part of petitioner’s deficiency in income_tax for the taxable_year is not due to fraud with intent to evade tax then respondent alleges that the deficiency is due to negligence or disregard of rules and regulations and or a substantial_understatement_of_income_tax and petitioner is liable for a penalty under sec_6662 discussion summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine dispute for trial rule d the moving party bears the burden of proving there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 deemed admissions pursuant to rule c have long been held to be sufficient to sustain a motion for summary_judgment see eg green v commissioner tcmemo_2007_217 evanko v commissioner tcmemo_1984_168 income_tax deficiencies the first issue for decision is whether we should grant respondent summary_judgment as to the deficiencies for the years in issue respondent’s motion is supported by petitioner’s failure to reply to the affirmative allegations in the answer where a reply is not filed the affirmative allegations in the answer will be deemed denied unless the commissioner within days after expiration of the time for filing the reply files a motion that specified allegations in the answer be deemed admitted rule c facts deemed admitted under rule c are considered conclusively established and may be relied on by the commissioner even when he bears the burden_of_proof 29_f3d_1533 11th cir aff’g tcmemo_1992_198 85_tc_267 in his answer respondent alleged that petitioner’s underreporting his income and falsely overstating his business_expenses resulted in underpayments of tax due for the years in issue petitioner was given several opportunities to deny respondent’s affirmative allegations because petitioner did not reply to these allegations and the court granted respondent’s rule c motion petitioner is deemed to have admitted these facts these admissions are adequate to support respondent’s burden of proving no genuine dispute of material fact exists as to the deficiency determinations accordingly we will grant respondent’s motion as to the deficiencies determined for the years in issue fraud penalties the second issue for decision is whether we should grant respondent’s motion for summary_judgment as to the sec_6663 fraud penalties sec_6663 imposes a penalty equal to of the portion of any underpayment attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment_of_tax exists and some portion of the underpayment for each year is due to fraud with the intent to evade tax sec_7454 rule b deemed admissions under rule c are sufficient to satisfy this burden 77_tc_334 petitioner is deemed to have admitted that he fraudulently underreported income and overstated business_expense deductions the facts clearly establish petitioner’s underpayments as determined by respondent for the tax years in issue next we turn to fraud which is an actual wrongdoing with an intent to evade a tax believed to be owing see marshall v commissioner t c pincite- fraud is never presumed and must be established by independent evidence of fraudulent intent 92_tc_661 because direct proof of a taxpayer’s fraudulent intent is rarely available fraud may be proved by circumstantial evidence the existence of fraud is a question of facts and circumstances that a court must consider on the basis of an examination of the entire record and the taxpayer’s entire course of conduct including the taxpayer’s background education and experience 99_tc_202 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including consistent underreporting of income inadequate records concealment of assets dealing in cash implausible or inconsistent explanations of behavior the filing of false returns and a failure to cooperate with tax authorities 796_f2d_303 9th cir aff’g tcmemo_1984_601 see also 541_f3d_671 6th cir aff’g tcmemo_2007_173 384_f3d_965 8th cir aff’g tcmemo_2002_314 100_f3d_1308 7th cir aff’g tcmemo_1995_243 petitioner’s deemed admissions of fact establish numerous badges_of_fraud including underreporting his income and overstating deductions dealing exclusively in cash maintaining inadequate records and concealing assets giving implausible or inconsistent explanations and filing false income_tax returns we note that petitioner possessed greater than average knowledge of the requirements of the internal_revenue_code because of his years of experience as an income_tax_return_preparer in addition our finding of fraudulent intent is supported by petitioner’s deemed admissions that he fraudulently and with intent to evade tax filed false federal_income_tax returns for the years in issue in sum petitioner’s deemed admissions clearly satisfy respondent’s burden of proving fraud for purposes of the sec_6663 penalties see doncaster v commissioner t c pincite we are convinced that the totality of the evidence establishes petitioner’s fraud for the years in issue accordingly because there are no material facts in dispute and because respondent has satisfied his burden_of_proof by clear_and_convincing evidence we will grant respondent’s motion for summary_judgment with respect to the sec_6663 penalties to reflect the foregoing an appropriate order and decision will be entered
